Title: Thomas Jefferson to Joel Yancey, 27 November 1819
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							Nov. 27. 19
						
					
					Henry delivered your letter and all the articles entrusted to him safely on Tuesday night. I now inclose you a list of the cloathing to be given to every one of the people according to their ages, also of the blankets and beds to be given this year, which you will find in the columns headed 1819. I have given the columns of the last and next year, to shew those who recieved the last year & those who are to recieve the next. some small changes are made in the old rotation to keep the annual numbers as equal as I can, but this is never to the disadvantage of the person, but in their favor by giving them a blanket or bed a year or two sooner: for example Hanah had a bed, last year, but to bring the annual number as even as we can I give her one this year also. I need not repeat here the directions which you will find on the inclosed paper. we have to buy from mr Robertson this year much more largely than I could have wished.
					The preserved peaches may come by Johnny Hemings, but the barrel of shad must wait and come with the pork by the waggon.
					I am sincerely sorry that mr Hepburn should wait a day for his money, but our flour sold so low last year that my funds in Richmond failed before I was aware of it, and I can only replenish them by flour sent there. there has been but one rain since June to raise our river so as to float a loaded boat. that fell on the 9th of October; the next day I sent off 100. barrels of flour, but the water failed before they got out of the river, &  there they still remain & must remain until a good rain falls. the moment I can place the funds in mr Gibson’s hands I will send you a draught for mr Hepburn. I am sorry to hear of mr Clay’s illness and shall equally rejoice to learn he has got over it.
					
						I salute you with constant friendship & respect.
						
							Th: Jefferson
						
					
				